Citation Nr: 0502386	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-05 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for residuals of a jaw 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from September 3, 1985 to November 7, 1985, with subsequent 
service in the Alaska Army National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 RO decision, which denied service 
connection for residuals of a jaw injury.  

In May 2004, the appellant appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding.  A transcript of that hearing has been associated 
with the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent evidence is associated with the claims file and to 
obtain a contemporary medical opinion that identifies any 
residual disability from an in-service jaw injury.  

First, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  In that regard, it is 
noted that the appellant identified additional evidence (and 
provided an appropriate release form) for the RO to obtain 
treatment records on her behalf.  The RO twice (in September 
2001 and November 2001) requested dental treatment records, 
dated from May 1992 to June 1996, from Joshua Wright, DDS.  
He did not respond.  In March 2002, the appellant called the 
RO and indicated that she had provided medical records from 
Dr. Wright, among others; however, a review of the claims 
file shows that there are no records from Dr. Wright.  In a 
May 2003 letter, the RO informed the appellant of evidence it 
still had not received, but Dr. Wright's records were not 
among the list.  Thus, with regard to records from Dr. 
Wright, the RO must ensure that the appellant has been 
notified of what information or evidence is still needed from 
her and what the VA has done to assist her in substantiating 
her claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, the appellant should be afforded another VA 
examination in connection with her service connection claim.  
A preliminary review of her service medical records shows 
that in September 1985 she fell and suffered two lacerations 
to the ventral surface of her chin.  There was some tissue 
loss, and there also appears to have been some loose teeth 
and a chipped part of a tooth filling.  The lacerations were 
sutured, and the appellant was prescribed pain medication.  
Five days later the sutures were removed and the lacerations 
were noted to be well healed.  Service dental records dated 
after the injury show that the appellant was seen with a 
chipped amalgam filling at tooth #28, which was then 
replaced.  There were no complaints or indications of any 
loose teeth or jaw-related problems.  

Post-service medical evidence includes private records and a 
VA examination report.  On an October 2003 VA examination, 
the appellant complained of ongoing dental problems since her 
chin injury in service and also reported that she may have 
temporomandibular joint (TMJ) disorder on the right side and 
was planning to obtain a referral to an oral surgeon.  The 
examiner opined that the appellant's in-service trauma was 
not responsible for the current state of her dentition.  The 
examiner, however, did not furnish any findings or opinion 
with regard to the TMJ complaint.  In a May 2004 statement, 
the appellant's private dentist indicated that he has treated 
the appellant since 1997 at which time she presented with 
multiple missing teeth and root canal-treated teeth, various 
large restorations, and a moderate malocclusion due to the 
shifting of the remaining teeth.  He related the appellant's 
report of in-service injury and remarked that there was a 
direct relationship involving trauma and subsequent 
nerve/tooth damage.  He opined that the sequela could take 
years to manifest and may have caused some of the appellant's 
tooth loss and nerve damage.  He did not furnish any findings 
or opinion with regard to the appellant's TMJ complaint.

At her hearing in May 2004, the appellant testified that she 
had pain in the area of her in-service injury and also 
experienced clicking and popping of her jaw.  She related it 
to TMJ disorder.  

Given the foregoing service and post-service medical and 
dental evidence as well as the appellant's own testimony, she 
should be re-examined by VA to identify any residual 
disability from the in-service jaw injury.  38 U.S.C.A.§ 
5103A(d).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  In that regard, the RO should 
ensure that the appellant has been 
notified that dental treatment records 
from Joshua Wright, DDS, have not been 
obtained for association with the claims 
folder, despite two RO requests on her 
behalf, and should advise her as to what 
she can now do to help with her claim 
given the lack of response from Dr. 
Wright.  

2.  Following receipt of any additional 
evidence, the RO should arrange for the 
appellant to undergo an appropriate VA 
examination in order to identify any 
residual disability from an in-service 
jaw injury.  All indicated testing in 
this regard should be accomplished.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  Detailed findings 
should be reported in connection with the 
evaluation.  In particular, the examiner 
should elicit from the appellant 
information pertinent to her dental and 
jaw medical history.  The examiner's 
attention is directed to the report of VA 
examination in October 2003 and the 
private dentist statement dated in May 
2004, both contained in the file.  The 
examiner should furnish an opinion as to 
the medical probability (less likely than 
not or more likely than not) that any 
currently diagnosed dental or jaw 
disability, to include TMJ, is 
etiologically related to the in-service 
chin injury in September 1985, or 
otherwise related to the appellant's 
period of ACDUTRA from September 3, 1985 
to November 7, 1985.  The rationale for 
all opinions should be provided.

3.  Thereafter, the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for 
residuals of a jaw injury, based on a 
review of the entire evidentiary record.  
If the decision remains adverse to the 
appellant, the RO should provide her and 
her representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appellant's 
appeal.  38 C.F.R. § 20.1100(b) (2003).



